Citation Nr: 0407512	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular 
accident.

2.  Entitlement to service connection for a neurological 
disability, specifically a seizure disorder.

3.  Whether there was clear and unmistakable error (CUE) in a 
June 1967 rating decision which granted service connection 
and assigned a noncompensable for a left shoulder 
dislocation.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from March 1961 to 
May 1964. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim seeking 
entitlement to service connection for a cerebrovascular 
accident and a seizure disorder, and determined that the 
effective date of May 2, 2001, assigned for the 10 percent 
rating for a left shoulder dislocation was proper.

The veteran had been scheduled for a hearing before a member 
of the traveling Board in November 2003, but did not appear 
for said hearing.  

The appeals of service connection for a cerebrovascular 
accident and for a seizure disorder will be addressed in the 
REMAND portion of this document.  They will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a June 1967 rating decision, the RO assigned a 
noncompensable rating for the veteran's left shoulder 
dislocation.  

2.  The June 1967 rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record.






CONCLUSION OF LAW

The June 1967 rating decision that granted service connection 
for a left shoulder dislocation, and assigned a 
noncompensable rating was not clearly and unmistakably 
erroneous. 38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he should have been granted a higher 
initial rating for his left shoulder disability than the 
noncompensable rating he was granted in the June 1967 rating 
decision.  He claims that it was CUE that he was not assigned 
a compensable rating for his left shoulder.  

Service medical records show that the veteran sustained 
bilateral dislocated shoulders in service, and that in April 
1964, he underwent a closed reduction of the dislocations.  
The veteran stated that he did not recall any instances that 
could have caused the injury.  It is noted that the veteran 
underwent his separation examination in March 1964, before 
the procedures in April 1964.  No mention was made of any 
shoulder disorders at the March 1964 examination.  

At a VA examination in June 1967, the veteran was diagnosed 
with recurrent dislocation of bilateral shoulders with 
weakness on the right.  It was noted that the veteran 
underwent a reduction of both shoulders in April 1964.  The 
veteran stated that the left shoulder hardly bothered him, as 
it was the right that was worse.  The paravertebral 
musculature was well-developed and not spastic, contracted, 
fibrotic, or atrophic.  The shoulders had normal motion with 
no restrictions manifest.  The extremes of left arm movements 
above shoulder level were readily performed with no 
discomfort alleged or apparent.  There was no joint swelling, 
crepitus, erythema, deformity, or tenderness on palpation of 
either shoulder.  There was some laxity at the right 
glenohumeral joint in comparison with the left on passive 
movements.  There was adequate strength at the shoulders.  
The right shoulder was a little weaker than the left.  There 
was no muscular atrophy or gross musculoskeletal 
disproportions manifest.  There was no joint swelling, 
crepitus, erythema, deformity, or tenderness on palpation of 
either shoulder or any of the other joints.  

In a June 1967 rating decision, the veteran was granted 
service connection for a dislocation of the right shoulder, 
and assigned a 10 percent rating.  The veteran was also 
granted service connection for a dislocation of the left 
shoulder, and assigned a noncompensable rating.  The 
veteran's disability was rated under Diagnostic Codes 5299-
5203.  

In a January 2002 rating decision, the RO increased the 
veteran's left shoulder disability to 10 percent effective 
May 2, 2001.  

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West 2002)); 66 Fed. Reg. 45620-32 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. § 3.159), are 
not applicable to claims of clear and unmistakable error 
(CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001).  

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended. 38 C.F.R.§ 3.105(a) 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In this regard, the 
Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question. Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.... If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office. Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger. See Fugo at 44.  Therefore, a claimant 
who seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of clear 
and unmistakable error).  

In June 1967 the RO granted service connection and assigned a 
noncompensable rating for a left shoulder dislocation, 
applying Diagnostic Codes 5299-5203.  The veteran argues that 
he should have been assigned a compensable rating under 
applicable diagnostic codes.

At the time of the June 1967 rating decision, governing laws 
and regulations regarding the shoulder provided that:

Under Diagnostic Code 5200, a rating can be assigned for 
ankylosis of scapulohumeral articulation of the minor arm.  A 
20 percent rating is assigned if ankylosis is favorable, with 
abduction to 60 degrees, and the veteran can reach his mouth 
and head.  A 30 percent rating is assigned if ankylosis is 
intermediate between favorable and unfavorable.  A 40 percent 
rating is assigned if ankylosis is unfavorable, with 
abduction limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5200 (1966).

Under Diagnostic Code 5201, a 20 percent rating is assigned 
for limitation of motion of the minor arm midway between the 
side and shoulder level, or at the shoulder level.  A 30 
percent rating is assigned if there is limitation of motion 
of the arm to 25 degrees from the side.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5201 (1966).

Under Diagnostic Code 5202, a 20 percent rating is assigned 
if there is either of malunion of the humerus of the minor 
arm, or recurrent dislocation of the humerus at the 
scapulohumeral joint of the minor arm.  A 40 percent rating 
is assigned if there is fibrous union of the humerus.  A 50 
percent rating is assigned if there is nonunion of the 
humerus.  A 70 percent rating is assigned if there is loss of 
head of the humerus.  38 C.F.R. § 4.71(a), Diagnostic Code 
5202 (1966).  

Under Diagnostic Code 5203, a 10 percent rating is assigned 
for an impairment of the clavicle or scapula of the minor arm 
if there is malunion or nonunion without loose movement.  A 
20 percent rating is assigned if there is nonunion with loose 
movement, or dislocation.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5203 (1966).  

The evidence does not show that a compensable rating should 
have been assigned under any of the aforementioned Diagnostic 
Codes.  The evidence does not show that the veteran had 
ankylosis of scapulohumeral articulation, or limitation of 
motion of his left arm midway between the side and shoulder 
level, or an impairment of the humerus, or an impairment of 
the clavicle or scapula at the time of his June 1967 VA 
examination.  Since the veteran did not have any of those 
findings, even if it was error not to have considered 
Diagnostic Codes 5200, 5202, or 5203, the error was not of 
the sort which would have manifestly changed the outcome of 
the decision had it not been made.  Russell, supra at 313-14.    

The law provides that a determination as to the existence of 
CUE must be based on the record extant at the time of the 
decision in question.  Russell v. Principi, 3 Vet.App. 310, 
313-14 (1992).  Since the decision in question was rendered 
in June 1967, obviously the findings from the examinations 
and treatment records after June 1967 could not have been 
considered.  The RO based its June 1967 decision on the 
veteran's service medical records and the June 1967 VA 
examination.  

To the extent that the appellant has argued that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]." Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the service medical 
records and post service evidence are arguably plausible is 
insufficient to establish clear and unmistakable error.  

Thus, in conclusion, the Board finds that there was no CUE 
with respect to application of statutory or regulatory 
provisions.  The appellant has not met the relevant burden, 
and, therefore, the June 1967 rating decision did not involve 
CUE and is final.


ORDER

The rating decision of June 1967, which granted service 
connection and assigned a noncompensable rating for a left 
shoulder dislocation, did not involve CUE.


REMAND

Regarding the veteran's claims of service connection for a 
cerebrovascular accident, and a seizure disorder, the veteran 
was seen in April 2001 at the University of Illinois at 
Chicago Medical Center, and diagnosed with transient ischemic 
attack.  The records note that the veteran complained of loss 
of balance and falling toward the left since April 5, 2001, 
with nausea and vomiting and intermittent diplopia.  They 
further note that the veteran went to Westside VA and was 
admitted.  

The aforementioned records from the Westside VA Medical 
Center are not of record.  The only records in the claims 
file from the Westside VA Medical Center are treatment 
records from 2003.  Accordingly, all VA Medical Center 
treatment and hospitalization records from the Westside VA 
Medical Center for the time period from 2001 to the present 
must be obtained.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  The veteran was 
seen in service in April 1964 after falling to the floor at a 
club.  He was unconscious after what was noted as a 
"seizure."  Impression was aggressive reaction.    

In a February 2002 statement, the veteran asserted that the 
occlusion that caused his stroke in April 2001 also caused a 
seizure that he had while on active military duty.  The 
veteran asserted that the seizure resulted in his two 
dislocated shoulders.

The veteran underwent a VA examination in September 2001.  It 
was noted that he had a mild stroke in April 2001.  He 
complained of being forgetful, being lightheaded, and using a 
cane.  Accordingly, the veteran's claim must be remanded for 
a VA examination to determine the etiology of any seizure 
disorders, as well as of the stroke the veteran suffered in 
April 2001.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  An attempt should be made to obtain 
copies of the records of the veteran's 
treatment at the Westside VA Medical 
Center from 2001 to the present.

2.  The veteran should be scheduled for a 
VA neurological examination.  The claims 
folder, to include all evidence added to 
the record and a copy of this REMAND 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should determine the nature and 
likely etiology of any seizure disorders, 
as well as of the stroke that the veteran 
suffered in April 2001.  The examination 
report should include responses to the 
following medical questions:

a.  Please list the diagnoses of all 
neurological disorders that the 
veteran has.  In particular, please 
identify whether the veteran suffers 
from any seizure disorders.  

b.  Is it at least as likely as not 
that any neurological disorders 
identified in question (a) are the 
result of injury incurred in service 
in April 1964 when the veteran fell 
to the floor?

c.  Is it at least as likely as not 
that the stroke the veteran suffered 
in April 2001 is the result of 
injury incurred in service in April 
1964 when the veteran fell to the 
floor?

3.  Thereafter, the claims file should be 
reviewed to ensure all notice and duty to 
assist requirements are met, and to 
adjudicate the veteran's claims of 
service connection for a cerebrovascular 
accident, and for seizure disorders.  If 
this action does not result in an 
allowance of the veteran's claims, he 
should be provided a supplemental 
statement of the case.  This should 
contain notice of all relevant actions 
taken on the claim for benefits, a 
summary of the evidence, and the content 
of applicable law and regulations 
pertinent to this claim, including the 
criteria by which claims to reopen are 
considered.  Thereafter, the case should 
be returned to the Board.  

No action is required of the veteran until he receives 
further notice, and the Board does not intimate any factual 
or legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



